DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on April 26, 2021. Claims 1, 5, 23, and 28 have been amended. Claims 7, 8, 11-19, and 21 have been canceled. Claims 1-6, 9-10, 20, and 22-31 are pending and examined below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed February 9, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 5 is objected to because of the following informalities: the claim status should be amended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 20, and 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Honig US 20150202931 A1, in view of Wilson et al., US 20130343931 A1, hereinafter referred to as Honig, and Wilson, respectively.
As to claim 1, at least one source of fluid pressure (Pressurized gas source – See at least ¶13); 
a suspension structure of the heavy-duty vehicle, the suspension structure having a condition indicative of a load of the heavy duty vehicle (Suspension – See at least ¶8; Load sensor – See at least ¶26); 
Pressurized gas source connected to suspension – See at least ¶14; Pressurized gas source connected to tire/wheel assembly – See at least ¶16); and 
means for controlling fluid pressure in the tire and wheel assembly in response to the condition of the suspension structure (Controller determines and controls target pressure based on vehicle load – See at least ¶4).

Honig fails to explicitly disclose said controlling means providing fluid flow to and maintaining the tire and wheel assembly at a pre-selected fluid pressure in the absence of electrical power. However, Wilson teaches a controlling means providing fluid flow to and maintaining the tire and wheel assembly at a pre-selected fluid pressure in the absence of electrical power (Regulator valve maintains pressure at predetermined level – See at least ¶54 and Fig. 4).
Honig discloses controlling a pneumatic circuit of a vehicle in order to effect changes in the vehicle’s suspension. Wilson teaches a tire and wheel assembly comprising in part a regulator valve for maintaining pressure at a predetermined pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of said controlling means providing fluid flow to and maintaining the tire and wheel assembly at a pre-selected fluid pressure in the absence of electrical power, as taught by Wilson, to maintain fluid pressure at a predetermined pressure.
As to claim 2, Honig discloses a first sensor to detect the condition of the suspension structure and a second sensor to detect a fluid pressure in the tire and wheel assembly, wherein the system to control fluid pressure operates in response to signals communicated from the first and second sensors (Load sensor – See at least ¶26; Pressure sensor – See at least ¶4; Tire pressure sensor communicates with controller – See at least ¶24; Controller processes various signals including those from load sensor – See at least ¶26).

As to claim 3, Honig discloses the suspension structure having at least one member selected from the group consisting of a ride height control valve, a lift air bag, and an air spring (Suspension may be configured as air ride suspension – See at least ¶11).

As to claim 4, Honig discloses the suspension structure of the heavy-duty vehicle is in communication with the at least one source of fluid pressure (Pressurized gas source connected to suspension – See at least ¶14).  

As to claim 5, Honig discloses the condition of the suspension structure is a fluid pressure within said suspension structure (Suspension may be configured as air ride suspension – See at least ¶11; Load sensor measures pressure disposed in or supplied to air spring, i.e. condition of suspension structure – See at least ¶29).

As to claim 6, Honig discloses said means comprising a regulator, said regulator maintaining a the tire and wheel assembly at a minimum pressure threshold (Target pressure, i.e. “minimum pressure threshold” – See at least ¶4).

As to claim 9, Honig discloses the at least one source of fluid pressure being a conduit in selective fluid communication with the tire and wheel assembly (Conduits for supplying pressure to tire/wheel assembly – See at least ¶16).
Honig fails to explicitly disclose the at least one source of fluid pressure is maintained at a constant pressure, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of the at least one source of fluid pressure is maintained at a constant pressure, because it is known and conventional in the pneumatic arts to maintain a fluid source at a constant pressure to maintain proper functionality of the entire pneumatic circuit by providing adequate operational pressure.

As to claim 10, Honig discloses the means for controlling fluid pressure in the tire and wheel assembly includes an electronic control unit (Controller – See at least ¶4).

As to claim 20, Honig fails to explicitly disclose the means for controlling fluid pressure in the tire and wheel assembly further comprises a pressure switch. However, Wilson teaches a means for controlling fluid pressure in the tire and wheel assembly further comprises a pressure switch (Switch item 114 – See at least ¶54 and Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of the means for controlling fluid pressure in the tire and wheel assembly further comprises a pressure switch, as taught by Wilson, as is known in the art (See at least ¶54).

As to claim 22, Honig fails to explicitly disclose said means for controlling fluid pressure in said tire and wheel assembly adjusts fluid pressure in the tire and wheel assembly relative to a pressure differential between said suspension structure and said tire and wheel assembly. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of said means for controlling fluid pressure in said tire and wheel assembly adjusts fluid pressure in the tire and wheel assembly relative to a pressure differential between said suspension structure and said tire and wheel assembly because Honig discloses a mathematical relationship between tire pressure and air spring pressure in controlling tire pressure (See at least ¶37 of Honig) and Applicant’s Specification asserts a differential between tire and air spring pressure is a known and conventional consideration in determining an optimal tire pressure based on load (“Generally, for a given heavy-duty vehicle load and tire and air spring combination, optimal tire pressures may be a predetermined difference from air spring pressure.” – See at least ¶35 of Applicant’s PGPUB).

As to claim 23, Honig discloses a load-based tire inflation system for a heavy-duty vehicle comprising: 
at least one source of fluid pressure (Pressurized gas source – See at least ¶13); 
a suspension structure of the heavy-duty vehicle, the suspension structure having a condition indicative of a load of the heavy duty vehicle (Suspension – See at least ¶8; Load sensor – See at least ¶26); 
a tire and wheel assembly operatively mounted to an axle of the heavy-duty vehicle and in fluid communication with the at least one source of fluid pressure (Pressurized gas source connected to suspension – See at least ¶14; Pressurized gas source connected to tire/wheel assembly – See at least ¶16); and 
means for controlling fluid pressure in the tire and wheel assembly in response to the condition of the suspension structure (Controller determines and controls target pressure based on vehicle load – See at least ¶4).
Honig fails to explicitly disclose said controlling means providing fluid flow to the tire and wheel assembly and being free of any electrically-powered components. However, Wilson teaches a controlling means providing fluid flow to the tire and wheel assembly and being free of any electrically-powered components (Regulator valve – See at least ¶54 and Fig. 4).
Honig discloses controlling a pneumatic circuit of a vehicle in order to effect changes in the vehicle’s suspension. Wilson teaches a tire and wheel assembly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of said controlling means providing fluid flow to the tire and wheel assembly and being free of any electrically-powered components, as taught by Wilson, because regulator valves are well known and conventional means for providing fluid flow in pneumatic arrangements.

As to claim 24, Honig discloses said suspension structure comprising at least one chosen from the group consisting of a lift air bag and an air spring (Suspension may be configured as air ride suspension – See at least ¶11).

As to claim 25, Honig discloses said suspension structure being in fluid communication with said means for controlling fluid pressure in the tire and wheel assembly (Pressurized gas source connected to suspension – See at least ¶14; Pressurized gas source connected to tire/wheel assembly – See at least ¶16).

As to claim 26, Honig discloses said condition of said suspension structure being a fluid pressure within the suspension structure (Load sensor – See at least ¶26; Controller processes various signals including those from load sensor – See at least ¶26).

As to claim 27, Honig discloses said means for controlling fluid pressure in the tire and wheel assembly comprising at least one regulator (Valves for controlling fluid pressure – See at least ¶45).

As to claim 28, Honig discloses a load-based tire inflation system for a heavy-duty vehicle comprising:
at least one source of fluid pressure (Pressurized gas source – See at least ¶13);
a suspension structure of the heavy-duty vehicle, the suspension structure having a condition indicative of a load of the heavy-duty vehicle (Suspension – See at least ¶8; Load sensor – See at least ¶26);
a tire and wheel assembly operatively mounted to an axle of the heavy-duty vehicle and in fluid communication with the at least one source of fluid pressure (Pressurized gas source connected to suspension – See at least ¶14; Pressurized gas source connected to tire/wheel assembly – See at least ¶16); and
means for controlling fluid pressure in the tire and wheel assembly in response to the condition of the suspension structure, said suspension structure being in fluid communication with non-electronic components of the controlling means (Controller determines and controls target pressure based on vehicle load – See at least ¶4).
Honig fails to explicitly disclose said means providing fluid flow to the tire and wheel assembly, said suspension structure being in fluid communication with only non-electronic components of the controlling means. However, Wilson teaches said means providing fluid flow to the tire and wheel assembly, said suspension structure being in Regulator valve – See at least ¶54 and Fig. 4).
Honig discloses controlling a pneumatic circuit of a vehicle in order to effect changes in the vehicle’s suspension. Wilson teaches a tire and wheel assembly comprising in part a regulator valve for providing fluid flow to the tire and wheel assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of said means providing fluid flow to the tire and wheel assembly, said suspension structure being in fluid communication with only non-electronic components of the controlling means, as taught by Wilson, because regulator valves are well known and conventional means for providing fluid flow in pneumatic arrangements.

As to claim 29, Honig discloses said condition of said suspension structure being a fluid pressure within the suspension structure (Load sensor – See at least ¶26; Controller processes various signals including those from load sensor – See at least ¶26).

As to claim 30, Honig fails to explicitly disclose said fluid pressure within said suspension structure operates said non-electronic component of said controlling means. However, Wilson teaches said fluid pressure within said suspension structure operates said non-electronic component of said controlling means Regulator valve – See at least ¶54 and Fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Honig and include the feature of said fluid pressure within said suspension structure operates said non-electronic component of said controlling means, as taught by Wilson, because regulator valves are well known and conventional means for providing fluid flow in pneumatic arrangements.

As to claim 31, Honig discloses said controlling means comprising at least one regulator (Valves for controlling fluid pressure – See at least ¶45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668